UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :           1/27/20
 ANA MARIA FLORES,                                            :
                                              Plaintiff,      :
                                                              :   19 Civ. 4059 (LGS)
                            -against-                         :
                                                              :        ORDER
 MASTERPIECE CATERERS CORP. et al.,                           :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on May 6, 2019, Plaintiff filed a complaint, alleging violations of the Fair

Labor Standards Act (“FLSA”) and the New York Labor Law (ECF 1);

        WHEREAS, on September 11, 2019, Defendant India House, Inc. was dismissed without

prejudice (ECF 40, 41). Thereafter, on November 21, 2019, Plaintiff notified the Court, on

behalf of the remaining parties, that the parties had reached a settlement (ECF 49);

        WHEREAS, on January 20, 2020, the parties filed their proposed settlement agreement

and joint letter, justifying why the agreement should be approved as “fair and reasonable,” under

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), cert denied., 136 S.

Ct. 824 (2016) (ECF 54). It is hereby

        ORDERED that the settlement agreement is not approved in its current form. The

parties’ joint submissions contain the following deficiencies which are in “strong tension with

the remedial purposes” of FLSA, Cheeks, 796 F.3d at 206, and which must be addressed in order

for the Court to determine if the proposed settlement is fair and reasonable:

        1.       The proposed settlement contains general release terms that are unreasonably

broad. Paragraph 3(a) requires Plaintiff to discharge Defendants of actions “of every kind[],
nature and character, which she has had, now has, or may have in the future, whether known or

unknown, suspected, or unsuspected, that are by reason of, or in any manner whatsoever

connected with, or growing out of, her employment, her employment relationship with

Defendants, or their affiliates or predecessors-in-interest, or the termination of those employment

relationships.” Any releases included in a new or amended settlement agreement must be

tailored to Plaintiff’s wage-related claims. See, e.g., Cheeks, 796 F.3d at 206 (finding that

“overbroad release that would waive practically any possible claim against the defendants,

including unknown claims and claims that have no relationship whatsoever to wage and hour

issues” highlighted the need for judicial review of settlement agreements in light of potential

abuse) (citation omitted); Lopez v. Ploy Dee, Inc., No. 15 Civ. 647, 2016 WL 3637103, at *1

(S.D.N.Y. June 29, 2016) (declining to approve resubmitted settlement which included release

that went beyond “wage-and-hour issues”).

       2.      Plaintiff’s counsel has not provided timesheets, billing records or any other

information that could substantiate the agreement’s provision of $3,133.30 in fees to Plaintiff’s

counsel. It is further

       ORDERED that the parties shall file Plaintiff’s counsel’s billing records and any

amendment or revised settlement agreement that addresses the deficiencies in the proposed

settlement agreement, by February 4, 2020.



Dated: January 27, 2020
       New York, New York




                                                 2
